Sullivan, J. (concurring in part and dissenting in part).
I disagree with the majority’s conclusion that the provisions of ECL article 55 (the Sole Source Aquifer Protection Act) constitute an adequate substitute for a comprehensive management plan for the area commonly known as the Long Island Central Pine Barrens, so as to mandate that the municipal respondents review the cumulative environmental impact of all proposed development projects within that area pursuant to the regulations enacted under ECL article 8 (the New York State Environmental Quality Review Act [hereinafter SEQRA]) before approving any one of them.
I. BACKGROUND
As accurately noted by the majority, the Central Pine Barrens is a large, undeveloped area situated in the Towns of Brookhaven, Riverhead and Southampton in Suffolk County. The Legislature has designated the Central Pine Barrens to be one of several "special groundwater protection areas” on Long Island (ECL 55-0113 [1] [g]), which means that it is a "recharge watershed area within a designated sole source area * * * which is particularly important for the maintenance of large volumes of high quality groundwater for long periods of time” (ECL 55-0107 [3]). Indeed, the declared public policy of this State is to safeguard such areas "in order to maintain existing water quality” so as to aid in "the protection of the potable supply underlying the entire recharge area” (ECL 55-0101). To this end, the Legislature has designated the Long Island Regional Planning Board as the entity charged with the responsibility of formulating and presenting for approval a comprehensive management plan for the Central Pine Barrens and other designated areas (see, ECL 55-0113 [5]; 55-0115). It is undisputed that such a plan is to include, inter alia, an assessment of the nature and extent of human development which the ecosystem can sustain without compromising existing water quality and unique ecological features, the development of a comprehensive land use management statement, the proposal of limits on potentially adverse land uses, the designation of certain areas as being suitable for public acquisition, and the creation of a program for the local governments to implement the comprehensive management plan (see, ECL 55-0115 [5], [7], [8], [10], [11]). It is also undisputed that at the present time, such, a comprehensive management plan has yet to be formulated and approved. Hence, applications to develop parcels within the Central Pine Barrens *37continue to be decided by local municipal entities in much the same manner as they were prior to the enactment of this enabling legislation.
The appellants commenced the instant hybrid action and proceeding, inter alia, to enjoin any further development activity in the area, including the more than 200 proposed actions encompassed by this litigation. They maintained that, under SEQRA and ECL article 55, no development could be undertaken until such time as the various municipal respondents fully considered the cumulative impact of each and all of the projects, and considered as an alternative to development the public acquisition of each parcel slated for development. In addition to disagreeing with the appellants’ interpretation of the applicable statutory and decisional law, the respondents asserted, inter alia, that the proceeding is time barred with respect to many of the challenged approvals (see, CPLR 217 [1]; see generally, Matter of Long Is. Pine Barrens Socy. v Planning Bd., 78 NY2d 608), and is premature as to other proposed developments which are still awaiting approval. Accordingly, in order to facilitate the disposition of this unwieldy litigation, the parties charted their own course by agreeing that the Supreme Court should first determine the validity of the two causes of action set forth in the petition and then, if necessary, resolve the procedural issues raised with respect to individual development proposals. Employing this procedure, the Supreme Court, Suffolk County, defined the issue raised by the first cause of action in the following terms: "whether SEQRA and 6 NYCRR 617 require the respondent agencies to study the cumulative effects of all pending, proposed, and reasonably foreseeable actions within the geographic area encompassed by Zone III before the agencies can approve any pending action?” Likewise, the parties agreed that the second cause of action would be framed in the following manner: "whether SEQRA and 6 NYCRR 617 require the respondent agencies to consider, as an alternative to each proposed action located in Zone III, public acquisition of the land which is the subject of the proposed action before approving the action?” The Supreme Court answered both questions in the negative. For the reasons which follow, I agree with its determination.
II. PUBLIC ACQUISITION
I concur in the majority’s view that the second cause of *38action must be dismissed, inasmuch as the appellants can point to no provision of law which mandates the consideration by the respondent municipalities of public acquisition as an alternative to each proposed development. While 6 NYCRR 617.14 (f) (5) addresses the consideration of alternatives to a proposed action in those cases where the preparation of an environmental impact statement (hereinafter EIS) is necessary, that consideration must be tempered by reason. Indeed, it is well settled that an agency’s compliance with SEQRA obligations is governed by a rule of reason (see, Matter of Jackson v New York State Urban Dev. Corp., 67 NY2d 400, 417). Hence, it often has been stated that not every conceivable alternative to a proposed action need be set forth in an EIS or be considered by the lead agency (see, Aldrich v Pattison, 107 AD2d 258; Coalition Against Lincoln W. v City of New York, 94 AD2d 483, affd 60 NY2d 805). Moreover, it has been held that private developers and those applicants who do not possess the power of eminent domain are limited in their choice of alternative sites (see, Horn v International Business Machs. Corp., 110 AD2d 87, 95-96; see also, Matter of Schodack Concerned Citizens v Town Bd., 148 AD2d 130, 135). By parity of reasoning, it would defy logic to require that applicants seeking to develop property in the Central Pine Barrens set forth and explore public acquisition of the sites as an alternative, or to direct the municipal respondents herein to undertake such an effort in each case. This is especially true since the Legislature already has designated the Long Island Regional Planning Board as the entity with the duty of identifying specific areas within the region which are suitable and appropriate for public acquisition (see, ECL 55-0115 [10]). Similarly, it is noteworthy that the Legislature, which easily could have imposed such a requirement pending formulation by the Long Island Regional Planning Board of a comprehensive management plan, has not seen fit to do so. Accordingly, the second cause of action lacks merit.
III. CONSIDERATION OF CUMULATIVE IMPACT
Unlike the majority, I find that the appellants’ first cause of action also is lacking in merit. As previously noted, the appellants take the position that the respondent municipalities are compelled by law to consider the cumulative environmental impact of all pending, proposed and reasonably foreseeable development in the Central Pine Barrens region before approving any development. Inasmuch as I find no legisla*39tive or judicial mandate supporting this extreme view, I cannot agree.
A. RELEVANT STATUTORY AND DECISIONAL LAW
As noted by our Court of Appeals, "[g]enerally speaking, SEQRA charges State and local agencies with the responsibility of implementing the procedures and purposes it sets forth. To that end, they must determine first whether a proposed action may have a 'significant effect’ on the environment and, if it does, prepare or cause to be prepared an environmental impact statement in the manner set forth in the statute (ECL 8-0109 [2])” (Matter of Village of Westbury v Department of Transp., 75 NY2d 62, 68).
In considering the appellants’ "cumulative effects” claim, it is instructive to note that SEQRA itself contains no provision which specifically addresses the issue of when the cumulative effects of two or more actions must be considered by the agency conducting environmental review. However, pursuant to the authority set forth in ECL 8-0113, the Commissioner of the New York State Department of Environmental Conservation has enacted various regulations which make some reference to the topic of cumulative effects (see, e.g., 6 NYCRR 617.11 [a] [11]; [b]). In describing those criteria which are to be weighed in determining the impact of development, 6 NYCRR 617.11 (a) (11) lists for consideration "two or more related actions undertaken, funded or approved by an agency, none of which has or would have a significant effect on the environment, but when considered cumulatively would meet one or more of the criteria of this section.” Moreover, 6 NYCRR 617.11 (b) goes on to describe those situations in which cumulative effects consideration is required, as follows:
"For the purpose of determining whether an action will cause one of the foregoing consequences, the lead agency must consider reasonably related long-term, short-term and cumulative effects, including other simultaneous or subsequent actions which are:
"(1) included in any long-range plan of which the action under consideration is a part;
"(2) likely to be undertaken as a result thereof; or
"(3) dependent thereon” (emphasis supplied).
There is no suggestion in the record before us that any of the challenged projects involved herein fall into either of the two categories set forth in 6 NYCRR 617.11 (b) (2) and (3). *40Indeed, the record is barren of evidence establishing that the diverse and distinct projects are dependent upon each other or bear a cause and effect relationship to one another (cf., Matter of Village of Westbury v Department of Transp., 75 NY2d 62, supra [consideration of cumulative impact required where the construction of additional traffic lanes on one roadway is dependent upon, and has no utility independent of, the planned subsequent widening of another roadway]).
However, the appellants contend that cumulative effects review of the hundreds of proposed actions in this case is mandated by the existence of ECL article 55, which they claim is akin to a long-range comprehensive plan for the protection and limited development of the Central Pine Barrens (see, 6 NYCRR 617.11 [b] [1]). To be sure, the cumulative effects of multiple actions must be considered in those instances where such a plan exists. Conversely, it is clear that in the absence of such a plan, consideration of cumulative effects, while permitted and often desirable, is not required (see, e.g., Akpan v Koch, 75 NY2d 561; Matter of Orange Envt. v Jorling, 161 AD2d 1069, 1070; Matter of Cahn v Planning Bd., 157 AD2d 252, 256-257).
Relying upon the decision of the Court of Appeals in Matter of Save the Pine Bush v City of Albany (70 NY2d 193), the majority adopts the appellants’ view that ECL article 55, insofar as it contains broad statements of policy and commissions the Long Island Regional Planning Board to formulate an environmentally sound plan for the development of the Central Pine Barrens, constitutes an adequate substitute for a long-range comprehensive plan and thereby triggers mandatory consideration of the cumulative effects of the many and varied actions challenged in this case.
However, a review of that decision and of the Sole Source Aquifer Protection Act itself fails to support this assertion. In Save the Pine Bush (supra), the City of Albany Common Council approved a new zoning classification which would have permitted limited commercial development in an ecologically unique region known as the Pine Bush, an area wholly situated within the City. The ordinance did not set aside any particular tract of land for development, but generally was " 'intended to define commercial development of the area * * * by insuring that its ecological integrity is maintained’ (ordinance Number 7.11.84 § 1)” (Matter of Save the Pine Bush v City of Albany, supra, at 201). The Common Council also created a Pine Bush Site Plan Review District and set forth *41"specific criteria” (Matter of Save the Pine Bush v City of Albany, supra, at 201) to be employed in considering applications for development in the Pine Bush area. Thereafter, upon reviewing an EIS, the Common Council approved an application to change the zoning classification of a certain parcel of land in the Pine Bush so that it could be commercially developed. However, while the EIS provided that adverse environmental effects had been minimized to the maximum extent practicable, it did not analyze the cumulative impact which the proposed development and as many as 10 other pending development proposals would have on the Pine Bush. A proceeding subsequently was commenced challenging, inter alia, the approval of the proposed action on the ground that consideration of cumulative impact was required under 6 NYCRR 617.11. The Court of Appeals agreed, reasoning that the challenged action was "related” to the proposed projects in the Pine Bush because "[it] is only a part of a larger plan designed to resolve conflicting specific environmental concerns * * * [thereby necessitating] assessment of the cumulative impact of other proposed or pending developments” (Matter of Save the Pine Bush v City of Albany, supra, at 206 [emphasis supplied]).
The appellants seize upon the reference by the Court of Appeals to the announcement of "a policy to reach a balance between conflicting environmental goals” (Matter of Save the Pine Bush v City of Albany, 70 NY2d 193, 206, supra) and argue that the mere existence of such a policy triggers mandatory cumulative impact analysis for all projects located in any area which has been legislatively designated as environmentally sensitive. However, this contention overlooks the crucial fact that an integrated, concrete and specific plan for development existed in Save the Pine Bush. Indeed, the Court of Appeals expressly observed that the challenged action was "related” to other proposed projects in that case, not merely because it was situated in the same geographical area as the others, but because it was "part of a larger plan” (Matter of Save the Pine Bush v City of Albany, supra, at 206).
In deciding Save the Pine Bush (supra), the Court of Appeals relied upon its earlier decision in Chinese Staff & Workers Assn. v City of New York (68 NY2d 359). There, the City of New York failed to consider the cumulative impact which seven proposed luxury apartment buildings set forth in the city’s plan for a Special Manhattan Bridge District would have on the displacement of low-income residents and on the *42character of the historic Chinatown district. The Court of Appeals held that cumulative effects consideration was required because the projects were related, "not because of any commonality of ownership of the proposed buildings, but rather because they were all part of a plan designed to add to the City’s housing stock while preserving the scale and character of the Chinatown community” (Matter of Save the Pine Bush v City of Albany, supra, at 206 [emphasis supplied]; see, Chinese Staff & Workers Assn. v City of New York, supra, at 367).
As the above cases demonstrate, it is the existence of a long-range comprehensive plan, rather than a mere statement of policy or enabling legislation, which triggers the requirement to consider cumulative effects under 6 NYCRR 617.11 (b) (1). There simply is no such plan in the case before us. As previously described, ECL article 55 is not a "plan”, but a combination of statements of policy and enabling legislation which provides a mechanism for the creation of a long-range comprehensive plan for the protection of the Central Pine Barrens and other special groundwater areas. Indeed, it contains provisions expressly designating the Long Island Regional Planning Board as the entity responsible for formulating the comprehensive plan for the Central Pine Barrens and for other Long Island regions (see, ECL 55-0113 [5]; 55-0115). The creation of such a plan requires that the Board conduct public hearings before submitting the plan for the approval of the Commissioner of the New York State Department of Environmental Conservation (see, ECL 55-0117). Significantly, it is only upon the Long Island Regional Planning Board’s adoption of detailed boundaries that "the special groundwater protection areas shall be designated as critical environmental areas * * * and an environmental impact statement shall be prepared * * * for any action found to have a significant impact upon such areas” (ECL 55-0117 [6]). Simply put, ECL article 55 does not constitute a long-range comprehensive plan for the management of special groundwater protection areas, but rather establishes the process by which such a plan may be created.1
Despite the existence of a broad legislative statement of public policy set forth in ECL article 55, the absence of a *43concrete comprehensive plan in this case refutes the appellants’ claim that the various municipal respondents were required to consider the cumulative impact of all pending, proposed, and reasonably foreseeable developments in the Pine Barrens under 6 NYCRR 617.11 before approving any of them. Indeed, the body of decisional law which has followed the decision in Matter of Save the Pine Bush v City of Albany (70 NY2d 193, supra) bears out this conclusion. Hence, in Akpan v Koch (75 NY2d 561, 574, supra), a determination by the Board of Estimate of the City of New York to approve a proposed urban renewal project was challenged, inter alia, on the ground that the Board failed to consider the cumulative impact which the project "and other, unrelated development projects in the same geographic area” would have on the secondary displacement of local residents. The Court of Appeals, finding that there was no evidence that the challenged project bore an integral relationship to the other projects in the same vicinity, rejected the contention by observing that "[w]hile it was within the agency’s discretion to consider the cumulative impact of such unrelated projects, the agency was not required to do so (6 NYCRR 617.15 [a] [1]; see, Matter of Save the Pine Bush v City of Albany, 70 NY2d 193, 205)” (Akpan v Koch, supra, at 574).
Similarly, Matter of Orange Envt. v Jorling (161 AD2d 1069, supra) involved a challenge to the renewal of a landfill permit by the Department of Environmental Conservation based on the Department’s failure to consider the cumulative impact of a neighboring landfill and a sod farm on an environmentally sensitive aquifer in the area. The Appellate Division, Third Department, held that the Department was not required "to consider the cumulative impact of possible neighboring sources of contamination * * * absent any evidence that these sources related to any long-range comprehensive development plan for either [the challenged landfill] or another design likely to be undertaken to resolve environmental problems of concern to the municipality” (Matter of Orange Envt. v Jorling, supra, at 1070 [emphasis supplied]).
Likewise, in Matter of Cahn v Planning Bd. (157 AD2d 252, 256, supra), the approval of two subdivisions without the preparation of a cumulative EIS was upheld even though the subdivisions "[were] geographically contiguous, share[d] a connecting road * * * were planned by the same engineer, employed the same law firm and were simultaneously scrutinized by [the planning board]”. In so holding, the court observed *44that ”[w]e are not necessarily persuaded that these two projects are indeed related actions, for no long-range area or community-wide plan appears to be involved and there is no showing that these subdivisions are integrated, dependent upon each other and devoid of independent utility” (Matter of Cahn v Planning Bd., supra, at 256-257 [emphasis supplied]).
As in the foregoing cases, the absence of a specific, long-range comprehensive plan in the present controversy is fatal to the "cumulative effects” claim embodied in the appellants’ first cause of action (see, 6 NYCRR 617.11 [b] [1]). Moreover, consideration of cumulative impact is not required under other regulatory provisions upon which the appellants and the majority rely. For example, 6 NYCRR 617.15 authorizes the use of a programmatic or generic EIS to evaluate the cumulative environmental effects of a number of separate actions proposed for a single geographic area. However, the preparation of a generic EIS to explore cumulative impact is not mandatory under that provision. Indeed, in Matter of Save the Pine Bush v City of Albany (70 NY2d 193, 205, supra), the Court of Appeals observed that "the regulations provide that the agency may choose, in its discretion, not to examine the cumulative impact of separate applications within the same geographic area (6 NYCRR 617.15 [a] [1])” (emphasis supplied). Hence, where, as in this case, the agency is confronted with a number of unrelated proposed actions for a single region, 6 NYCRR 617.15 does not require the consideration of cumulative effects. Likewise, 6 NYCRR 617.14 (f) (3), which states that an EIS shall contain "a statement and evaluation of the environmental impacts of the proposed action, including the reasonably related short- and long-term effects, cumulative effects and other associated environmental effects”, does not require the consideration of the cumulative impact of other projects. Rather, the reference to "cumulative effects” in that provision clearly contemplates the consideration of the aggregate environmental effects of the single proposed action only, not the effects of other pending, proposed and reasonably foreseeable actions in the same geographic area. This commonsense interpretation of the provision is supported by the fact that it makes no reference to other actions, while 6 NYCRR 617.11 (b) (1) does mention the consideration of other projects where a comprehensive plan for the region has been prepared.
The lack of an integrated, long-range plan also deprives us of concrete standards and guidelines to review whether the *45municipal respondents complied with the announced goals of ECL article 55. The majority implies that the courts may formulate such standards based upon their own interpretation of ECL article 55. However, only the Long Island Regional Planning Board and the Commissioner of the New York State Department of Environmental Conservation are expressly authorized and designated by the Legislature to prepare and approve a long-range comprehensive management plan for the Central Pine Barrens region. It is my belief that embarking upon such an extraordinary course of action is far beyond both the authority and the proper function of the courts.
For the same reasons, I do not agree with the appellants’ claim that certain recent amendments to SEQRA require that the municipal respondents conduct a cumulative impact review with respect to each and every proposed action involved in this case. There is no doubt that the new provisions added to ECL 8-0109 evince a legislative intent to safeguard special groundwater protection areas such as that situated in the Central Pine Barrens. Hence, where an EIS is required pursuant to ECL 8-0109, it must set forth the “effects of any proposed action on, and its consistency with, the comprehensive management plan of the special groundwater protection area program, as implemented by the commissioner [of the Department of Environmental Conservation]” (ECL 8-0109 [2] [i]). Moreover, where the lead agency determines that an action proposed for a special groundwater protection area does not require the preparation of an EIS, “the agency shall show how such action would or would not be consistent with the comprehensive management plan of the special groundwater protection program, as implemented by the commissioner” (ECL 8-0109 [4]). Finally, ECL 8-0109 (9), the provision upon which the appellants and the majority place great reliance, provides as follows: "An environmental impact statement shall be prepared for any action found to have a significant impact on the special groundwater protection area, as defined in section 55-0107 of this chapter. Such statement shall meet the requirements of the most detailed environmental impact statement required by this section or by any such rule or regulation promulgated pursuant to this section” (emphasis supplied).
While the foregoing provisions do demonstrate a focus on more stringent requirements for proposed actions in areas such as the Central Pine Barrens, they expressly contemplate the existence of a program for such areas implemented by the *46Commissioner. Inasmuch as no comprehensive management plan for the Central Pine Barrens has yet been prepared by the Long Island Regional Planning Board or approved by the Commissioner, the appellants’ reliance on these provisions is questionable. Moreover, while the appellants urge that these provisions mandate the consideration of cumulative impact for each of the numerous proposed actions in this case, it is significant to note that the instant matter was commenced more than six months prior, to the date upon which these provisions became effective. Thus, the appellants’ use of these recent amendments in an attempt to vacate approvals issued prior to their effective date violates the SEQRA policy of dealing with environmental considerations at the earliest possible stage of the planning process, and "could have a devastating financial impact when the developer has made a substantial investment and may already be under commitments for financing and other contractual obligations” (Matter of Long Is. Pine Barrens Socy. v Planning Bd., 78 NY2d 608, 615, supra). An interpretation of the amendments to permit such an unjust result should be avoided (see, Milbrandt v Green Refractories Co., 79 NY2d 26). Additionally, while the appellants emphasize the "most detailed” EIS requirement set forth in ECL 8-0109 (9), they blithely assume that this requirement necessarily implicates the consideration of cumulative effects with regard to each and every proposed action in the Central Pine Barrens, a conclusion which is not borne out by the statutory language.
Far more significant, in my estimation, is the fact that there is a dearth of legislation specifically designed to ameliorate the shortcomings which the appellants perceive in the approval process for proposed actions in the Central Pine Barrens. Indeed, in enacting ECL article 55, the Legislature surely anticipated that the formulation and approval of a long-range comprehensive plan for the special groundwater protection areas of Long Island would constitute a lengthy, detailed, and time-consuming exercise. Despite this awareness, and despite the critical importance which the appellants attach to the consideration of cumulative effects, to the present day the Legislature has taken no steps to set a deadline for the completion of the plan 2 or to substantially limit *47development in these areas prior to the release and approval of the plan. Most pointedly, the Legislature has not seen fit to specifically require the consideration of cumulative effects in reviewing proposals for development in the Central Pine Barrens region prior to the issuance of such a plan. Inasmuch as such interim measures could have been enacted with relative ease, it can only be presumed from the lack of ameliorative action that the Legislature intended that the municipal respondents consider development proposals in much the same manner as they heretofore have employed until such time as a comprehensive plan is approved. In view of the Legislature’s failure to include in ECL article 55 any specific additional provision for the interim protection of this area, the majority’s insistence upon the mandatory consideration of cumulative effects for each proposed action constitutes nothing less than the unauthorized enactment of broad, sweeping legislation by judicial fiat.
B. PRACTICAL CONSIDERATIONS
The requirement that a long-range comprehensive plan be formulated and approved in order to trigger mandatory consideration of cumulative effects in the Central Pine Barrens is not the product of mere whim or caprice. Indeed, pragmatic considerations demonstrate that such a plan would not only prove helpful in considering cumulative impact, but is absolutely essential to any reasoned, intelligent and coordinated review of cumulative effects.
Unlike the situation in Matter of Save the Pine Bush v City of Albany (70 NY2d 193, supra), where the environmentally sensitive area which was the subject of an integrated plan was situated wholly within the boundaries of a single municipality, the Central Pine Barrens is a vast expanse of land which is located in three different towns in Suffolk County. As the municipal respondents note, there currently exists no legal mechanism whereby the planning agency of one town can compel that of another to exchange information regarding proposed actions within the respective municipalities. Indeed, the towns have no jurisdiction to review projects wholly outside their own geographic boundaries, and they lack the legal authority to refer projects to other towns for review or to demand that the details of proposed actions in other towns be made available to them. The Legislature foresaw this very problem in enacting ECL article 55 and requiring the prepara*48tion of a comprehensive plan, and this is undoubtedly the reason that it charged the Long Island Regional Planning Board with the duty of including in the comprehensive plan: "[a] program for local governmental implementation of the comprehensive management plan * * * in a manner that will insure the continued, uniform, consistent protection of this area in accord with the purposes of [ECL article 55]” (ECL 55-0115 [11]). Since the comprehensive plan itself has not yet been issued and approved, there is no blueprint for the coordination of cumulative effects consideration among the municipalities involved herein. Moreover, the Suffolk County Department of Health Services cannot act as a substitute for the towns, for while its geographical jurisdiction is broader than theirs, it lacks their authority to explore all of the relevant aspects of any proposed action.
Neither the appellants nor the majority suggests any satisfactory solution to the foregoing pragmatic difficulties or the other practical problems engendered by requiring the consideration of cumulative impact in the absence of a long-range comprehensive plan. Thus, in my view, the insistence upon cumulative impact analysis in this case imposes an indefinite moratorium on development activity in the Central Pine Barrens region until such time as a long-range plan is approved. The question of whether such a drastic result should obtain falls squarely within the province of the Legislature, and this court should not supplant the authority of that branch of government.
IV. CONCLUSION
I am in agreement with the appellants and the majority that the maintenance of groundwater quality in the aquifer which lies beneath the Central Pine Barrens is absolutely essential to the health and future of the residents of Long Island. Indeed, the foregoing analysis is not intended to belittle the environmental significance of the area or to downplay its critical importance as a chief source of high-quality potable water. Nevertheless, I cannot join in the position that the significance of the region alone suffices to mandate cumulative effects consideration by the municipal respondents in the absence of some statutory or decisional law to that effect. As made clear above, I find that consideration of cumulative effects is not required by the regulations enacted pursuant to SEQRA until such time as a long-range comprehensive plan *49for the protection and limited development of the Central Pine Barrens is approved. Any request for further protective measures in the interim should be addressed to the Legislature rather than the courts.
While the appellants’ desire to maintain the quality of the aquifer and their frustration with the delay in the adoption of a comprehensive plan are entirely understandable, their "cumulative effects” claim fails to state a cause of action under the facts before us.3 It is noteworthy that the record contains no suggestion that the determinations of these municipal entities and of the Suffolk County Department of Health Services actually violate the policy of safeguarding groundwater quality as announced in ECL 55-0101. Indeed, the appellants’ counsel admitted during oral argument of this appeal that many of the challenged projects would have minimal impact on the aquifer and most probably would also be approved under a cumulative impact analysis. Therefore, insofar as the present record permits review of the issue, it appears that the municipal respondents have made a genuine effort to protect both the quality of the aquifer and the ecologically valuable features of the Central Pine Barrens. In my view, the appellants are entitled to nothing more under SEQRA and ECL article 55 at the present time. Accordingly, I would find that, under the current state of the law, lead agencies reviewing applications for proposed actions in the Central Pine Barrens region may, but are not required to, consider the cumulative effects of other pending, proposed and reasonably foreseeable projects in that area. Thus, I would affirm the order and judgment appealed from.
Eiber and Miller, JJ., concur with Thompson, J. P.; Sullivan, J., concurs in part and dissents in part in a separate opinion in which Copertino, J., concurs.
Ordered that the order and judgment of the Supreme Court is modified, on the law, by deleting the provision thereof which granted those branches of the motions of the respondents and the intervenors-respondents which were to dismiss the first cause of action of the amended verified petition for failure to state a cause of action, and substituting therefor a provision denying those branches of the motions, and the first *50cause of action is reinstated; as so modified, the order and judgment is affirmed, without costs or disbursements, and the matter is remitted to the Supreme Court, Suffolk County, for further proceedings consistent herewith, including determination of those branches of the motions which were left undecided on the ground that they were rendered academic by the dismissal of the amended verified petition.

. At oral argument of this appeal, this court was advised that a preliminary draft of such a plan was circulated by the Long Island Regional Planning Board in August 1991 for comment and for further action pursuant to ECL 55-0117.


. In this regard, it should be noted that in calling for the creation of a comprehensive management plan for the Long Island Pine Barrens Maritime Reserve, the Legislature set a two-year time limit (see, ECL 57-0115).


. The commendable desire to preserve the valuable aquifer does not give the appellants the right to disregard the plain language of a statute or regulation (see, Matter of Long Is. Pine Barrens Socy. v Planning Bd., 78 NY2d 608, supra [abbreviated Statute of Limitations precludes SEQRA challenge to project in Pine Barrens]).